DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 5th 2021 has been entered. Claims 1-14 remain pending in the application. Applicant’s amendments to the specification, drawing and claims have overcome the objections and the rejection of 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments, see page 3 - 7, filed on 01/07/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made. See claims rejection under 35 U.S.C. 112(b) and 35 U.S.C. 101 and 35 U.S.C. 103 below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 13, 14, recite negative output conversion, such “output value comprises unsigned digit is negative”. It is unclear how an unsigned digit can represent negative value, for an output to be negative, the output has to be in signed representation. Such limitation renders the claim unclear and indefinite.
Dependent claims 2-12 are rejected for inheriting the same deficiencies as claims upon which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, it recites a data processing apparatus to perform a negative output conversion, and concatenation values of data to update the data.
Under Prong One of Step 2A of the 2019 PEG, the claim recites limitation to perform negative output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negative, and concatenate bits of the unsigned digit and bits of the previous intermediate data, such limitations explicitly cover mathematical relationship. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a receiver circuitry to receive data, conversion circuitry, concatenation circuitry, and output circuitry to update intermediate data and to output data. However, these elements are recited at a high level of generality, i.e. as generic computer elements performing generic computer functions as receiving and outputting and amount to mere data gathering and outputting, which is a form of insignificant extra solution activity. Such elements fail to provide a meaningful limitation on the claimed, and amount to no more than mere instructions to apply the exception using generic computer elements. Thus the claim is directed to an abstract idea.  

Regarding claim 2-12, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claim 2-3, 6-10, 12, recite further limitations that are abstract mathematical relationship without recite additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
Claim 4-5 recite a selection circuitry to generate data and selecting data. However this element is recited at a high level of generality, i.e. a generic computer element performing generic computer functions such as generating and selecting data based on a control signal. Such element fail to provide a meaningful limitation on the claimed steps and amount to no more than mere instruction to apply the exception using generic computer component.. Thus, the claim is directed to an abstract idea.
Claim 11, recites a digit recurrence circuitry to perform a digit recurrence operation, such limitation falls within the mathematical concepts grouping of abstract idea, and the claim does 
Regarding claim 13 and 14, the same analysis that is used to reject claim 1 can apply equally to claim 13 and 14. See claim 1 analysis.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20030009501) in view of Ercegovac (NPL - on the fly conversion of redundant into conventional representation).
Regarding claim 1, Tang teaches a data processing apparatus (Tang, figure 4) to convert a plurality of signed digits to an output value, the data processing apparatus comprising: 
receiver circuitry to receive, at each of a plurality of iterations, a signed digit from the plurality of signed digits (Tang, the digit buffer 430 receives input from the digit recurrence circuit, see [0025,0030,0037] for explanation of digit recurrence algorithm), and previous Tang, [0041] intermediate result                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    R
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    , during each iteration, the intermediate result are updated); 
output circuitry to provide the updated intermediate data as previous intermediate data of a next iteration (Tang, [0041] during each iteration, the intermediate result are updated. Figure 6 step 640 determine if the main iteration is completed, if not step 630 generate the next digit and update the two forms of intermediate result), wherein after the plurality of iterations, the output circuitry is adapted to output at least part of the updated intermediate data as the output value (Tang, [0043], during the final rounding, the rounding result 480 include                        
                            
                                
                                    R
                                
                                
                                    L
                                    -
                                    2
                                
                                
                                    -
                                
                            
                             
                            o
                            r
                             
                            
                                
                                    R
                                
                                
                                    L
                                    -
                                    2
                                
                            
                        
                    . Figure 6, [0053] when the main iteration is done, no need to update the intermediate result as only one of the currently available forms of the intermediate result will become part of the final answer).
Tang also teaches a conversion circuitry (Tang, figure 4, on the fly conversion 440) that orchestrates swapping of the contents and/or concatenation to the contents of the intermediate result to update the intermediate result. However, Tang does not explicitly teaches the conversion circuitry to perform a negative-output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negative; concatenation circuitry to concatenate bits of the unsigned digit and bits of the previous intermediate data to produce updated intermediate data.
Ercegovac teaches conversion circuitry to perform a negative-output conversion from the signed digit to an unsigned digit (Ercegovac, section II radix 2 conversion algorithm and implementation, for a negative case as shown in left column of page 2, even though Ercegovac teaches conversion from redundant, or signed digit to conventional 2’s complement form. However, in floating point format, which includes a signed digit, fraction or mantissa, and exponent, the fraction is unsigned digit as discussed in Tang [0005]), such that the output value comprising the unsigned digit is negative (Ercegovac, page 2 left column, for a negative case the converted fraction is q = 1.01101111. the “1” before the decimal is a signed bit in floating point format and is negative);
concatenation circuitry to concatenate bits of the unsigned digit and bits of the previous intermediate data to produce updated intermediate data (Ercegovac, page 2, left column, provides 2 tables for negative and positive cases, where the unsigned digit are concatenated with the intermediate value, A[k] and B[k] to produce the updated intermediate value, A[k+1] and B[k+1])
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to fill in the “gap” in Tang’s disclosure and modify Tang’s system of figure 4 to have the feature in Ercegovac because as described in Tang [0008], the system of Tang is an improvement of the method to perform on the fly conversion as disclosed in Ercegovac. This modification would have been obvious because the substitution of the known element (the on the fly conversion and concatenation) as disclosed in Ercegovac would have yielded predictable results to one of ordinary skill on the art.

Regarding claim 3, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including the signed digits are in redundant representation; and the output value is in non-redundant representation (Ercegovac, page 1, introduction, the implementation to convert a redundant (signed digit) into a conventional range-complement representation).  

	Regarding claim 10, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including the conversion circuitry performs the conversion without addition circuitry (Tang, [0048] the advantage of perform on the fly conversion is to eliminate the need of carry propagation addition). 

Regarding claim 11, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including digit recurrence circuitry to perform a digit recurrence operation to produce the plurality of signed digits, wherein in each of the plurality of iterations, one of the plurality of signed digits is provided to the receiver circuitry (Tang, [0030] the digit recurrence utilizes a redundant digit set, such a digit set composed of symmetric signed-digit.  [0038] the digit generation implements a digit recurrence algorithm to generate one digit per iteration)

Regarding claim 12, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including the output value is an integer (Ercegovac, section I, introduction, the output is conventional representation).

Regarding claim 13, it recites a method corresponding to the apparatus of claim 1. Therefore, claim 13 is rejected for the same reasons as claim 1.

Regarding claim 14, it recites a product that corresponding to the apparatus of claim 1. Therefore, claim 14 is rejected for the same reasons as claim 1
Claim 2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ercegovac as applied to claim 1 above, and further in view of Bruguera (US 20170344342).

Regarding claim 2, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including receiver circuitry, the conversion circuitry is adapted to perform a positive-output conversion from the signed digit to the unsigned digit, such that the output value comprising the unsigned digit is positive (Ercegovac, page 2, left column, shows a table of the conversion of positive case, and the converted fraction is q = 0.110001111010, the first digit (signed bit in floating point format) before the decimal point is 0, which is positive); the combined system of Tang in view of Ercegovac also teaches the conversion to perform for both positive and negative. However, it does not explicitly teaches the receiver circuitry is adapted to also receive an indication of whether the output value is to be negative; the conversion circuitry is adapted to select between the negative-output conversion and the positive-output conversion in dependence on the indication.
Bruguera teaches the receiver circuitry is adapted to also receive an indication of whether the output value is to be negative (bruguera, [0020], the output can be selected one of two candidates of output depending on the sign of the residual value); 
the conversion circuitry is adapted to select between the negative-output conversion and the positive-output conversion in dependence on the indication (bruguera, [0020] based on the sign of residual value, the converted output can be one of the two candidates of ceiling of input value).
 	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Tang in view of Ercegovac’s receiver circuitry to receive an indication, and based on the indication to output a certain output value as disclosed in Bruegura. This modification would have been obvious because all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known method with no change in their respective functions, and the combination would have yielded predictable results to one of the ordinary skills in the art at the time of the invention.
	
Regarding claim 4, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including selection circuitry to Bruguera, [0019-0020] the conversion circuit perform the conversion prior to receiving the sign or indication, [0020] based on the sign, the selection circuitry select one of two candidates of the converted value ).  

Regarding claim 5, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including the selection circuitry is adapted to select the unsigned digit that corresponds with the signed digit from the candidate unsigned digits (Bruguera, [0020] the first selection circuitry to select one of two candidates of the input value based on the sign of the residual value).  

Regarding claim 6, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including the previous intermediate data comprises a first value and a second value (Tang, [0040] the intermediate value                 
                    
                        
                            R
                        
                        
                            j
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            R
                        
                        
                            j
                        
                        
                            -
                        
                    
                
            );
the conversion circuitry is adapted to perform a further negative-output conversion from the signed digit to a further unsigned digit, and to perform a further positive-output conversion from the signed digit to the further unsigned digit (Ercegovac, page 2, left column, provides two examples for conversion, one is positive case (value q = 0.0110001111010) and one is negative case (value q = 1.01101111)); 
the conversion circuitry is adapted to select between the further negative-output conversion and the further positive-output conversion in dependence on the bruguera, [0020] based on the sign of residual value, the converted output can be one of the two candidates of ceiling of input value); and -6-BRUGUERAAtty Docket No.: JRL-0550-2436 Appl. No. 16/299,322 
the updated intermediate data comprises an updated first value and an updated second value (Tang, [0041] during each iteration,                
                     
                    
                        
                            R
                        
                        
                            j
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            R
                        
                        
                            j
                        
                        
                            -
                        
                    
                
             is updated based on                 
                    
                        
                            R
                        
                        
                            j
                            -
                            1
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            R
                        
                        
                            j
                            -
                            1
                        
                        
                            -
                        
                    
                
            ).  

Regarding claim 7, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including the concatenation circuitry is adapted: 
if the signed digit is zero and the indication indicates that the output value is to be negative (Ercegovac, page 2, left column, negative case table, when                 
                    
                        
                            p
                        
                        
                            2
                        
                    
                
            = 0, where k = 2), to produce the updated first value (A[2] = 1.10) by concatenating the first value (A[1], which is 1.1, note that the leading 1 before decimal represent the output is negative) with the unsigned digit (                
                    
                        
                            p
                        
                        
                            2
                        
                    
                
             = 0, the unsigned digit is 0) and to produce the updated second value (B[2] = 1.01) by concatenating the second value (B[1] = 1.0) with the further unsigned digit (                
                    
                        
                            p
                        
                        
                            2
                        
                    
                    =
                    0
                
            , the unsigned digit for is 1), and 
otherwise (Ercegovac, page 2, left column, negative case table, when                 
                    
                        
                            p
                        
                        
                            3
                        
                    
                
            = -1, where k = 3) to produce the updated first value (A[3] = 1.011) by concatenating one of the first value and the second value (B[2] = 1.01, note that the leading 1 before the decimal point represents the output is negative) with the unsigned digit (                
                    l
                    a
                    s
                    t
                     
                    d
                    i
                    g
                    i
                    t
                     
                    o
                    f
                     
                    B
                    [
                    2
                    ]
                    =
                    1
                
            ) and to produce the updated second value (B[3] = 1.010) by concatenating the one of the first value and the second value (B[2] = 1.01) with the further unsigned digit (when                 
                    
                        
                            p
                        
                        
                            k
                        
                    
                    =
                    -
                    1
                
            , the unsigned digit is 0 for B[k]).

Regarding claim 8, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including the one of the first Ercegovac, page 2, left column, the output of A[k] and B[k] depends on whether the it is performed in negative case or positive case and the signed digit                 
                    
                        
                            p
                        
                        
                            k
                        
                    
                     
                
            is positive or negative as shown in 2 difference tables).  

Regarding claim 9, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including the conversion circuitry comprises one or more multiplexers to output the unsigned data in dependence on a value of the signed digit (Bruguera, [0047], the two output corresponding with the conversion of the input value into non redundant representation are provided into a multiplexer 130, which switched based on a sign of the residual value).  
The same motivation that is used in claim 2 can be used for claim 9 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        571-272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183